SUPPLEMENTAL OPINION ON DENIAL OF REHEARING JUSTICE MILLS delivered the opinion of the court: Following the filing of this opinion, we allowed the filing of supplemental briefs and arguments by the defendant and the State. We have examined those briefs and arguments — which simply compare the facts in Puckett and South to those in this case — and find nothing in them to alter our original opinion as to the correctness of Judge Scott’s determination that the Macon County Public Defender’s Office was decentralized. GREEN and WEBBER, JJ., concur.